DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 05/10/2022:
Claims 1-13 and 15-21 are pending.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
-Regarding claim 1 line 10, the Examiner suggests “part of the power” read “part of the powder”.
- Regarding claim 20 line 6 on pg. 5, the Examiner suggests “wherein the x-ray inspection system in arranged” read “wherein the x-ray reflectometry inspection system is arranged”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the x-ray scan" in line 6 on pg. 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 13, 17, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackelid et al. (US20170066051).
Regarding claim 1, Ackelid teaches a method of additively manufacturing an object (Abstract: A method for non-destructive evaluation of a manufacturing process), the method comprising: 
building a powder bed by depositing a series of layers of powder (see powder material 318 in build tank 312 in Figure 1; [0039] The powder distributor 310 may be arranged to lay down a thin layer of the powder material on the start plate 316. During a work cycle the build platform 314 will be lowered successively in relation to the electron gun 302 after each added layer of metal powder material); and 
for at least some of the layers and before a next layer in the series is deposited, inspecting the powder of one of the layers by performing an x-ray scan of at least some of the powder of the one of the layers to detect whether or not a contaminant is present in the powder of the one of the layers ([0042] Non-sintered powder or non-fused powder may be analyzed with X-ray signals before the fusing process is started to make sure that the powder in each layer is according to predetermined material specifications), and selectively fusing a selected part of the powder of the one of the layers in accordance with a three-dimensional model of the object ([0010] successive fusion of parts of a metal powder bed, which parts corresponds to successive cross sections of the three-dimensional article), 
wherein the selected part of the powder of the one of the layers is fused after the selected part of the power is inspected ([0042] Non-sintered powder or non-fused powder may be analyzed with X-ray signals before the fusing process is started).  
Regarding claim 2, Ackelid teaches the method of claim 1, wherein if the contaminant is detected, then the contaminant is not incorporated into the object ([0042] If a too large humidity level is detected the additive manufacturing machine may choose between removing the powder layer and apply a new powder layer or apply humidity removal process for the powder material).  
Regarding claim 3, Ackelid teaches the method of claim 1, wherein if the contaminant is detected, then the contaminant is analysed to determine whether the contaminant is acceptable, and if the contaminant is acceptable then the contaminant is incorporated into the object, and if the contaminant is not acceptable then the contaminant is not incorporated into the object ([0042] If a too large humidity level is detected the additive manufacturing machine may choose between removing the powder layer and apply a new powder layer or apply humidity removal process for the powder material; if the humidity level is below “a too large humidity level” then the contaminant, in this case a certain humidity level, is incorporated into the object because the build process begins).  
Regarding claim 4, Ackelid teaches the method of claim 1, wherein if the contaminant is detected, then the contaminant is analysed to determine whether a location of the contaminant is acceptable, and if the location of the contaminant is acceptable then the contaminant is incorporated into the object, and if the location of the contaminant is not acceptable then the contaminant is not incorporated into the object ([0043] in case of a contamination at a non-critical position the manufacturing may be continued. In case of a contamination at a critical position the manufacturing process may be stopped or further analyzed when the actual powder layer is solidified).  
Regarding claim 5, Ackelid teaches the method of claim 1, wherein if the contaminant is detected, then data about the contaminant is logged ([0041] Detected discrepancies may be stored throughout the build process in a separate validation file which may be accessible after the manufacturing process is completed. This validation file may be used for conforming that the manufacturing process was made according to predetermined conditions.).  
Regarding claim 6, Ackelid teaches the method of claim 1, wherein if the contaminant is detected, then a location of the contaminant is logged ([0050] A validation log may be created comprising information about material composition information for at least one position in each cross section of the three-dimensional article).  
Regarding claim 13, Ackelid teaches the method of claim 1, wherein the inspecting of the powder of the layer comprises performing the x-ray scan of the selected part of the powder of the layer in accordance with the three-dimensional model of the object to detect whether or not a contaminant is present in the selected part powder of the layer, and wherein unselected parts of the powder of the layer are not x-ray scanned ([0070] The x-ray signals may be detected for each layer of the three-dimensional article. In an example embodiment a predetermined pattern for each layer of the three-dimensional article is analysed comprising a plurality of detecting positions. The pattern may change from one layer to another since the cross section may alter from one layer to another in a three-dimensional article).  
Regarding claim 17, Ackelid teaches the method of claim 1, wherein the selected part of the powder is fused ([0010] directing an electron beam over the work table causing the first metal powder layer to fuse in selected locations according to the model) after the selected part has been inspected to detect whether or not the contaminant is present in the selected part of the powder ([0042] Non-sintered powder or non-fused powder may be analyzed with X-ray signals before the fusing process is started).  
Regarding claim 18, Ackelid teaches an apparatus for additively manufacturing an object, the apparatus comprising: 
a powder bed build system arranged to build a powder bed (build tank 312 with powder material 318 in Figure 1) by depositing a series of layers of powder (via powder hoppers 306, 307 in Figure 1); 
an x-ray inspection system arranged to perform an x-ray scan of at least some of the powder of at least some of the layers (X-ray detector 304 in Figure 1; [0040] The X-ray detector is used for detecting x-rays emanating from the powder material and/or the melt pool and/or already fused material) to detect whether or not a contaminant is present in the powder of the layer ([0042] Non-sintered powder or non-fused powder may be analyzed with X-ray signals before the fusing process is started to make sure that the powder in each layer is according to predetermined material specifications… non-sintered powder and/or non-fused powder material defects such as humidity content in titanium powder material); and 
a powder-fusion system (electron gun 302 ; Figure 1) arranged to selectively fuse a selected part of the powder of at least some of the layers ([0036] The electron gun 302 is generating an electron beam which is used for melting or fusing together powder material 318 provided on the start plate 316) in accordance with a three-dimensional model of the object (Abstract: forming a three-dimensional article through successive fusion of parts of a metal powder bed, which parts corresponds to successive cross sections of the three-dimensional article), wherein the x-ray inspection system in arranged to perform the x-ray scan of the selected part of the powder of the one of the layers before the powder-fusion system performs the selective fusing of the selected part of the powder of the one of the layers ([0042] Non-sintered powder or non-fused powder may be analyzed with X-ray signals before the fusing process).  
Regarding claim 21, Ackelid teaches the method of claim 1, wherein the one of the layers includes the selected part and an unselected part, and the selective fusing is performed only on the selected part ([0010] directing an electron beam over the work table causing the first metal powder layer to fuse in selected locations according to the model to form a first cross section of the three-dimensional article, providing a second metal powder layer on the work table, directing the electron beam over the work table causing the second metal powder layer to fuse in selected locations according to the model to form a second cross section of the three-dimensional article).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ackelid et al. (US20170066051), and further in view of Kitamura et al. (US20170274599).
Regarding claim 7, Ackelid teaches the method of claim 1. However, Ackelid fails to teach wherein if the contaminant is detected, then the contaminant is removed in post-processing after the contaminant has been incorporated into the object.  
In the same field of endeavor pertaining to object monitoring during an additive manufacturing process, Kitamura teaches wherein if the contaminant is detected, then the contaminant is removed in post-processing after the contaminant has been incorporated into the object ([0127] in a case where the defect D, which exceeds a permissible range, occurs in the manufactured portion 13a, the processing control unit 107 repairs the manufactured portion 13a. For example, the processing control unit 107 controls the optical device 25 to melt again the portion, in which the defect D occurs, of the manufactured portion 13a with the laser light L from the optical device 25, thereby removing the defect D). Removing defects in post-processing allows for additive manufacturing to be performed with high accuracy ([0138] Since three-dimensional printer 10 can use the detection result 113 of the shape of the manufactured portion 13a, the three-dimensional printer 10 can perform the additive manufacturing with relatively high accuracy).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the contaminant of Ackelid be removed in post-processing after the contaminant has been incorporated into the object, as taught by Kitamura, for the benefit of performing additive manufacturing with high accuracy.

Claims 1, 8-12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US20170274599), and further in view of Ackelid et al. (US20170066051).
Regarding claim 1, Kitamura teaches a method of additively manufacturing an object (Title: “…. Additive Manufacturing Method”), the method comprising: 
building a powder bed (powdered material 11 in manufacturing tank 22; Figure 1) by depositing a series of layers of powder ([0029] A plurality of layers 12 of the powdered material
11 are sequentially formed in the manufacturing tank 22); and 
for at least some of the layers and before a next layer in the series is deposited, inspecting the powder of one of the layers by performing an x-ray scan of at least some of the powder of the one of the layers to detect whether or not a contaminant is present in the powder of the one of the layers ([0059] A defect D may occur in the manufactured portion 13a
that is detected by the first detectors 53 and [0061] second detector 54 detects the shape of the manufactured portion 13a with the X-ray beam B), and selectively fusing a selected part of the powder of the one of the layers ([0047] optical device 25 melts or binds the material 11 of the layer 12 by irradiating the layer 12 with the laser light L) in accordance with a three-dimensional model of the object ([0089] input CAD data 111 is stored in the storage unit 101. The CAD data 111 includes the three-dimensional shape data of the manufactured object 13). However, Kitamura fails to teach wherein the selected part of the powder of the one of the layers is fused after the selected part of the power is inspected.
In the same field of endeavor pertaining to a method for additively manufacturing an object, Ackelid teaches wherein the selected part of the powder of the one of the layers is fused after the selected part of the power is inspected ([0042] Non-sintered powder or non-fused powder may be analyzed with X-ray signals before the fusing process is started). Inspecting the powder of one of the layers ensures the powder is in accordance with predetermined material specifications before fusing ([0042] to make sure that the powder in each layer is according to predetermined material specifications. By analyzing the non-sintered powder and/or non-fused powder material defects such as humidity content in titanium powder material may be detected before the material is actually melted… The fusion process may be initiated as soon as the material properties are fulfilling the predetermined specification).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the selected part of the powder of the one of the layers of Kitamura be fused after the selected part of the power is inspected, as taught by Ackelid, for the benefit of ensuring the powder is in accordance with predetermined material specifications before fusing.
Regarding claim 8, Kitamura modified with Ackelid teaches the method of claim 1. Further, Kitamura teaches wherein the inspecting of the powder comprises directing incident x-rays (X-ray beam B; Figure 5) onto at least some of the powder of the layer (surface 12a of the layer 12; Figure 5) to generate scattered or reflected x-rays (X-rays S; Figure 5), and analysing the scattered or reflected x-rays to detect whether or not the contaminant is present ([0067] in a case where the defect D is present, a deviation occurs in an angle at which the X-rays S are diffracted in the defect D).
Regarding claim 9, Kitamura modified with Ackelid teaches the method of claim 1. Further, Kitamura teaches wherein the inspecting of the powder comprises directing incident x-rays (X-ray beam B; Figure 5) onto at least some of the powder of the layer (surface 12a of the layer 12; Figure 5) at an angle of incidence (θ; Figure 5), and analysing x-rays reflected (X-rays S; Figure 5) from the powder of the layer at an angle of reflection which is equal and opposite to the angle of incidence (where the angle between 12 and S is half of 2θ and [0063] diffracted X-rays S are X-rays S which satisfy Bragg's condition (mutually intensifying conditions: λ=2d sin θ, λ: wavelength, and d: interplanar distance) to detect condition whether or not the contaminant is present ([0067] in a case where the defect D is present, a deviation occurs in an angle at which the X-rays S are diffracted in the defect D). 
Regarding claim 10, Kitamura modified with Ackelid teaches the method of claim 1. Further, Kitamura teaches wherein the inspecting of the powder comprises directing incident x-rays (X-ray beam B; Figure 5) onto at least some of the powder of the layer (surface 12a of the layer 12; Figure 5) from an x-ray source (X-ray source 52 ; Figure 5) to generate scattered or reflected x-rays (X-ray S; Figure 5), receiving the scattered or reflected x- rays from the powder of the layer at an x-ray detector (second detector 54; Figure 5), and analysing the scattered or reflected x-rays received at the x-ray detector to detect whether or not the contaminant is present ([0067] in a case where the defect D is present, a deviation occurs in an angle at which the X-rays S are diffracted in the defect D; see Figure 6).
Regarding claim 11, Kitamura modified with Ackelid teaches the method of claim 10. Further, Kitamura teaches wherein an intensity of the scattered or reflected x-rays received at the x-ray detector is analysed to detect whether or not the contaminant is present (see intensity of diffracted x-ray on y-axis of graph in Figure 6).
Regarding claim 12, Kitamura modified with Ackelid teaches the method of claim 10. Further, Kitamura teaches wherein the x-ray source and/or the x-ray detector moves during the x-ray scan ([0050] movement unit 55 moves the guide 51, the X-ray source 52, the two first detectors 53, and the second detector 54 in an X-Y direction in combination with each other. Furthermore, the movement unit 55 may further move the guide 51, the X-ray source 52, the two first detectors 53, and the second detector 54 in the Z-direction. The X-ray source 52, the first detectors 53, and the second detector 54 scan, with X-rays, the entirety of at least one layer 12 including the layer 12 that forms the surface 12a while being moved by the movement unit 55).
Regarding claim 18, Kitamura teaches an apparatus for additively manufacturing an object (three-dimensional printer 10; Figure 1), the apparatus comprising:
a powder bed build system (powdered material 11 in manufacturing tank 22; Figure 1) arranged to build a powder bed by depositing a series of layers of powder ([0024] base plate 14);
an x-ray inspection system (measurement device 26; Figure 1) arranged to perform an x-ray scan of at least some of the powder of at least some of the layers ([0055] measurement device 26 and the manufacturing tank 22 in which the first detector 53 detects the shape of the manufactured portion 13a with the X-ray beam B) to detect whether or not a contaminant is present in the powder of the layer ([0060] The first detectors 53 can detect the defect D, which occurs on the inner side of the manufactured portion 13a, by detecting the X-rays S which are scattered on the inner side of the layer 12); and
a powder-fusion system (optical device 25; Figure 1) arranged to selectively fuse part of the powder of at least some of the layers in accordance with a three-dimensional model of the object ([0047] optical device 25 melts or binds the material 11 of the layer 12 by irradiating the layer 12 with the laser light L) in accordance with a three-dimensional model of the object ([0089] input CAD data 111 is stored in the storage unit 101. The CAD data 111 includes the three-dimensional shape data of the manufactured object 13). However, Kitamura fails to teach wherein the x-ray inspection system in arranged to perform the x-ray scan of the selected part of the powder of the one of the layers before the powder-fusion system performs the selective fusing of the selected part of the powder of the one of the layers.
In the same field of endeavor pertaining to a method for additively manufacturing an object, Ackelid teaches wherein the x-ray inspection system in arranged to perform the x-ray scan of the selected part of the powder of the one of the layers before the powder-fusion system performs the selective fusing of the selected part of the powder of the one of the layers ([0042] Non-sintered powder or non-fused powder may be analyzed with X-ray signals before the fusing process is started). Inspecting the powder of one of the layers ensures the powder is in accordance with predetermined material specifications before fusing ([0042] to make sure that the powder in each layer is according to predetermined material specifications. By analyzing the non-sintered powder and/or non-fused powder material defects such as humidity content in titanium powder material may be detected before the material is actually melted… The fusion process may be initiated as soon as the material properties are fulfilling the predetermined specification).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the x-ray inspection system of Kitamura be arranged to perform the x-ray scan of the selected part of the powder of the one of the layers before the powder-fusion system performs the selective fusing of the selected part of the powder of the one of the layers, as taught by Ackelid, for the benefit of ensuring the powder is in accordance with predetermined material specifications before fusing.
Regarding claim 19, Kitamura modified with Ackelid teaches the apparatus of claim 18. Further, Kitamura teaches wherein the x-ray inspection system comprises an x-ray source (X-ray source 52; Figure 1 and 5) arranged to direct incident x-rays (X-ray beam B; Figure 5) onto the powder of the layer to generate scattered or reflected x-rays (X-ray S; Figure 5), an x-ray detector (second detector 54; Figure 5) arranged to receive the scattered or reflected x-rays from the powder of the layer ([0061] second detector 54 detects the shape of the manufactured portion 13a with the X-ray beam B), and a processor arranged to analyse the scattered or reflected x-rays received at the x-ray detector to detect whether or not the contaminant is present in the powder of the layer ([0071] in the control unit 27, the CPU 61 reads out a program that is stored in the ROM 62 or the storage 64 and executes the program… control unit 27 includes a detection control unit 104… an evaluation unit 106 and [0145] measurement device 26 can detect the defect D that occurs at the inside of the manufactured portion 13a).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ackelid et al. (US20170066051).
Regarding claim 15, Ackelid teaches the method of claim 1. However, the embodiment of Figure 1 of Ackelid fails to teach wherein the x-ray scan of the layer is performed over an inspection period, and the selective fusing of the part of the powder of the layer is performed over a fusion period which is partially concurrent with the inspection period.  
In an alternative embodiment, Ackelid teaches wherein the x-ray scan of the layer is performed over an inspection period, and the selective fusing of the part of the powder of the layer is performed over a fusion period which is partially concurrent with the inspection period ([0057] In an alternative embodiment of the present invention an X-ray measurement of already fused material may take place during the actual fusion process. This may be accomplished by multiplexing the electron beam to move from a melt pool to at least one measuring position. In the measuring position x-ray signals may be sent to at least one X-ray detector. When the measurement is finished the fusion process in continued. This will interrupt the melting process, but only during a very short time which is limited by the electron beam output frequency). Concurrently fusing and inspecting allows for the build material properties to be measured as they are being cooled ([0057] With this measurement technique it may be possible so sample material properties during a cooling phase by measuring several points).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the x-ray scan of the layer of Ackelid be performed over an inspection period, and the selective fusing of the part of the powder of the layer be performed over a fusion period which is partially concurrent with the inspection period, as taught by an alternative embodiment of Ackelid, for the benefit of measuring build material properties as they are cooling.
Regarding claim 16, Ackelid teaches the method of claim 1, wherein the selected part of the powder of the layer is fused by scanning an electron beam across the powder of the layer ([0010] directing an electron beam over the work table causing the first metal powder layer to fuse in selected locations according to the model to form a first cross section of the three-dimensional article). While the embodiment of Ackelid teaches an electron beam rather than a laser beam, Ackelid suggests a different energy source will come to mind to one skilled in the art ([0102] Many modifications and other embodiments of the invention set forth herein will come to mind to one skilled in the art to which these inventions pertain having the benefit of the teachings presented in the foregoing descriptions and the associated drawings. Such modifications may, for example, involve using a different source of ray gun than the exemplified electron beam such as laser beam).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the electron beam be a laser beam, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, a laser beam is one known option to a person having ordinary skill for an energy source in the method of Ackelid.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (US20170274599), and further in view of Buller (US20170239891) and Ackelid et al. (US20170066051).
	Regarding claim 20, Kitamura teaches an apparatus (three-dimensional printer 10;
Figure 1) for additively manufacturing an object, the apparatus comprising:
a powder bed build system (powdered material 11 in manufacturing tank 22; Figure 1)
comprising a build table (base plate 14; Figure 5), the powder bed build system arranged to
build a powder bed by depositing a series of layers of powder on the build table ([0024]
manufactures a three-dimensional manufactured object 13 by repeating formation of a layer 12 with a powdered material 11 and solidification of the material 11 that is used to form the layer
12);
a powder-fusion system (optical device 25; Figure 1) arranged to selectively fuse part of
the powder of at least some of the layers ([0047] optical device 25 melts or binds the material
11 of the layer 12 by irradiating the layer 12 with the laser light L) in accordance with a three-
dimensional model of the object ([0089] input CAD data 111 is stored in the storage unit 101.
The CAD data 111 includes the three-dimensional shape data of the manufactured object 13); and
an x-ray reflectrometry inspection system (measurement device 26; Figure 1) arranged
to inspect the powder bed, the x-ray reflectrometry inspection system comprising an x-ray
source (X-ray source 52; Figure 5) arranged to direct incident x-rays onto the powder bed at an
oblique angle of incidence (X-ray Beam in Figure 5 with angle θ) to generate reflected x-rays (X-
rays S; Figure 5), an x-ray detector (second detector 54; Figure 5) positioned to receive the
reflected x-rays from the powder bed at an oblique angle of reflection which is equal and
opposite to the angle of incidence (where the angle between 12 and S is half of 2θ and [0063]
diffracted X-rays S are X-rays S which satisfy Bragg's condition (mutually intensifying conditions:
λ=2d sin θ, λ: wavelength, and d: interplanar distance), and a processor arranged to analyse the
reflected x-rays received at the x-ray detector ([0071] in the control unit 27, the CPU 61 reads
out a program that is stored in the ROM 62 or the storage 64 and executes the program…
control unit 27 includes a detection control unit 104… an evaluation unit 106 and [0145]
measurement device 26 can detect the defect D that occurs at the inside of the manufactured
portion 13a), wherein the x-ray source is positioned on a first side of the build table, the x-ray detector is positioned on a second side of the build table opposite the first side (see 52 and 54
on opposite sides of base plate 14 in Figure 5). However, Kitamura fails to teach neither the x-
ray source nor the x-ray detector is positioned above the build table, 
	In the same field of endeavor pertaining to performing imaging during the formation of
a 3D object, Buller teaches neither the x-ray source nor the x-ray detector is positioned above
the build table (see sensor emitter 417 and sensor receiver 418 not positioned above the build
table 402 in Figure 4 and [0278] the sensor is disposed at the sides of the enclosure (e.g., FIG. 4,
sensor parts 417 and 418)). The position of the sensor emitter and receiver of Buller allow for
the curvature of the 3D object to be measured during the building of the 3D object ([0252] the
curvature (or planarity) may be measured and/or controlled during the transformation
operation (e.g., in real-time)).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to not have the x-ray source and the x-ray detector of
Kitamura be positioned above the build table, as taught by Buller, for the benefit of measuring
the curvature of the 3D object in real-time as it is being built.
Further, Kitamura modified with Buller fails to teach wherein the x-ray inspection system in arranged to perform the x-ray scan of the powder of the one of the layers before the powder-fusion system performs the selective fusing of the selected part of the powder of the one of the layers.
In the same field of endeavor pertaining to a method for additively manufacturing an object, Ackelid teaches wherein the x-ray inspection system in arranged to perform the x-ray scan of the powder of the one of the layers before the powder-fusion system performs the selective fusing of the selected part of the powder of the one of the layers ([0042] Non-sintered powder or non-fused powder may be analyzed with X-ray signals before the fusing process is started). Inspecting the powder of one of the layers ensures the powder is in accordance with predetermined material specifications before fusing ([0042] to make sure that the powder in each layer is according to predetermined material specifications. By analyzing the non-sintered powder and/or non-fused powder material defects such as humidity content in titanium powder material may be detected before the material is actually melted… The fusion process may be initiated as soon as the material properties are fulfilling the predetermined specification).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the x-ray inspection system of Kitamura be arranged to perform the x-ray scan of the selected part of the powder of the one of the layers before the powder-fusion system performs the selective fusing of the selected part of the powder of the one of the layers, as taught by Ackelid, for the benefit of ensuring the powder is in accordance with predetermined material specifications before fusing.

Response to Arguments
Applicant’s arguments, filed 05/10/2022, with respect to claim(s) 1, 18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        /JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743